ON MOTION FOR REHEARING.
Bell, J.
It is insisted in the motion for rehearing that we overlooked the fact that in the case of Anderson v. Foster, 105 Ga. 563 (supra), s. c. 112 Ga. 270 (37 S. E. 426), the money wrongfully paid out by the executor constituted a part of the assets of the estate of the testator at the time of his death and was bequeathed to his children, one of whom was the plaintiff’s intestate, and that we also failed to recognize the rulings made 'in that case to the effect that notwithstanding the money was a part of the assets of the testator, the executor could not be held liable in his representative capacity for such misapplication of funds. While the decision rendered in the present case may be subject to the criticism which is thus lodged against it, we do not think that a different result is required by the decisions in the Foster case. It appears from the facts of that case that the testator, A. Gr. Foster, owed no debts at the time of his death and that the money was a part of the property devised in the residuary clause of his will to be equally divided between all of his children. In these circumstances, the legacy was apparently considered by this court as having been impliedly assented to, with the result that the title to the money was vested in the legatees. Webb v. Hicks, 117 Ga. 335 (3), 342 (43 S. E. 738). If such was the case, the power of the executor over the money had terminated and he committed a conversion when he assumed to deal • *587with, it in any manner except to pay the same to the legatees. Day v. Cox, 130 Ga. 537 (3) (61 S. E. 121); Peck v. Watson, 165 Ga. 853, 865 (142 S. E. 450, 57 A. L. R. 560). The duty of the executor “begins and' ends with the collection of the assets of the estate, and paying the debts and legacies.” Printup v. Trammel, 25 Ga. 240. See also Cozart v. Mobley, 43 Ga. App. 630 (159 S. E. 749).
Furthermore, the executor who was sued in the Poster case had never been discharged, and it was not held that a valid judgment dismissing him as executor would not have barred the action against him.
The fact that the executor applied the money to a debt for which he was personally liable may also have had some bearing upon the case. It was held that the estate of the intestate was not liable to the plaintiff. Similarly, it might be said in the instant case that the estate of the testator could not have been held liable for the alleged wrong of the executors; but it does not follow that the breach of duty complained of did not arise out of the office of executor, or that a discharge by the court of ordinary would not operate as a shield against a suit upon such claim.
In the decision as delivered in the present case it was said that “even if the petition should be considered as seeking a recovery for an individual wrong, it fails to show that any such wrong was ever committed.” We should have said that the petition fails to show the commission of any wrong not connected with or growing out of the office of executor. Rehearing denied.